Case 8:16-cv-00961-JDW-AEP Document 137 Filed 05/21/20 Page 1 of 5 PageID 813



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION


UNITED STATES OF AMERICA, STATE
OF FLORIDA, ex rel. DELIA BELL,

        Plaintiffs/Relator,

v.                                                              Case No: 8:16-cv-961-T-27AEP

CROSS GARDEN CARE CENTER, LLC
and KARL E. CROSS,

      Defendants.
___________________________________/

                                            ORDER

        BEFORE THE COURT are Defendants’ Motion to Seal Documents Under L.R. 109

(Dkt. 132), and Relator Bell’s Opposition (Dkt. 135). Upon consideration, the motion is

GRANTED in part and DENIED in part.

        Defendants move to file under seal a Rule 11 motion for sanctions and its exhibits, which

“discuss the precise periods of time specific patients were resident at Cross Gardens during the

period of the Relator’s employment with Cross Gardens, and whether the costs of their residence

and treatment at Cross Gardens were, at various points, covered by Medicare, Medicaid, or some

other payment system.” (Dkt. 132 at 1-2). Defendants assert this information constitutes protected

health information under the Health Insurance Portability and Accountability Act of 1996

(HIPAA). (Id. at 2). They further assert that “due to the individualized nature of the Relator’s

claims and the PHI at issue, the means provided in HIPAA for ‘de-identifying’ PHI (and thus

making it generally disclosable under HIPAA) render Defendants’ Rule 11 Motion unclear and

difficult to understand.” (Id. at 2).
Case 8:16-cv-00961-JDW-AEP Document 137 Filed 05/21/20 Page 2 of 5 PageID 814



        Bell responds that, rather than sealing the motion and exhibits, Defendants should redact

the protected health information in the documents filed on the public docket and submit unredacted

versions for in camera review. (Dkt. 135 at 1-2). Upon consideration, the Court agrees that

Defendants must file a redacted version of the motion on the public docket. The exhibit that

contains protected health information may be filed under seal.

        Trial courts have the inherent authority and discretion to seal records. Nixon v. Warner

Commc’ns, Inc., 435 U.S. 589, 598 (1978). Decisions on motions to seal must balance the public’s

common law right of access against the interests favoring confidentiality. Id. at 599. The common

law right of access is implicated by any pretrial motion that requires judicial resolution of the

merits and can be overcome only by a showing of “good cause.” 1 Chicago Tribune Co. v.

Bridgestone/Firestone, Inc., 263 F.3d 1304, 1310-12 (11th Cir. 2001); see also Romero v.

Drummond Co., Inc., 480 F.3d 1234, 1245 (11th Cir. 2007).

        The “good cause” standard requires the trial court to “balance the respective interests of

the parties.” Chicago Tribune, 263 F.3d at 1313. Whether good cause exists depends on the nature

and character of the information in question. Romero, 480 F.3d at 1246. In balancing the public’s

right of access to court documents against a party’s interest in keeping the information confidential,

courts consider

                 whether allowing access would impair court functions or harm
                 legitimate privacy interests, the degree of and likelihood of injury if
                 made public, the reliability of the information, whether there will be
                 an opportunity to respond to the information, whether the
                 information concerns public officials or public concerns, and the
                 availability of a less onerous alternative to sealing the documents.



        1
            In the motion for sanctions, Defendants assert that the “claims made in the Relator’s second amended
complaint lack a reasonable evidentiary basis and are frivolous, are not warranted under existing law or a reasonable
extension of existing law, were made for an improper purposes, and are therefore sanctionable.” (Dkt. 132 at 1). This
requires judicial review of the claims’ merits.
Case 8:16-cv-00961-JDW-AEP Document 137 Filed 05/21/20 Page 3 of 5 PageID 815



Id. at 1246.

           The Local Rules for the Middle District of Florida also prescribe the contents of a motion

to seal. The movant must include (i) an identification and description of each item proposed for

sealing; (ii) the reason that filing each item is necessary; (iii) the reason that sealing each item is

necessary; (iv) the reason that a means other than sealing is unavailable or unsatisfactory to

preserve the interest advanced by the movant in support of the seal; (v) a statement of the proposed

duration of the seal; and (vi) a memorandum of legal authority supporting the seal. M.D. Fla. L.R.

1.09(a).

       Defendants seek to file under seal the motion for sanctions and an exhibit containing patient

information in support of the motion. They represent that the documents contain protected health

information, including patient initials, medical record numbers, and the dates of patient stays. (Dkt.

132 at 3); see also 45 C.F.R. § 164.514. Defendants further observe that, for the Court to evaluate

the motion, it is necessary to cross-reference the patients described in Bell’s Second Amended

Complaint with patient records. (Dkt. 132 at 6-7). Indeed, Bell’s allegations relate to Defendants’

treatment of specific patients, and Defendants assert there is no reasonable factual basis to support

the allegations. See (Dkt. 127-2). Moreover, the dates of patient stays are relevant to Bell’s claims

that Defendants intentionally maximized the length of the stays.

       However, Defendants have failed to establish good cause to warrant filing the motion for

sanctions under seal, given the public’s interest in judicial records. See United States v. Lee Mem’l

Health Sys., No. 2:14-CV-437-FTM-38CM, 2018 WL 4492271, at *7-8 (M.D. Fla. Sept. 19, 2018)

(denying motion to seal information that was the “cornerstone” of the case against defendant and

noting that “the public has a legitimate ‘health and safety’ interest in the details of alleged Medicare

                                                   3
Case 8:16-cv-00961-JDW-AEP Document 137 Filed 05/21/20 Page 4 of 5 PageID 816



and Medicaid fraud”). And they do not adequately address the availability of alternatives to filing

the motion under seal, including filing a redacted version that removes protected health

information. Defendants’ concerns that this will render the motion “unclear and difficult to

understand” are speculative, and in any event, inadequate to establish good cause. And the exhibit

that contains patient information nonetheless allows the Court to review the records relevant to

Defendants’ motion for sanctions. In sum, filing a redacted motion maintains the confidentiality

of the protected health information while serving the public’s interest in access to judicial records.

       In contrast to a redacted motion for sanctions, allowing public access to the exhibit that

contains patient information would harm legitimate privacy interests. And due to the purported

nature of the exhibit, there is no less onerous alternative to sealing the document. The exhibit may

be filed under seal.

       Defendants also seek to file under seal the cover letter demonstrating service of the motion

in accord with Rule 11, asserting that “it would be out of place and cumbersome for one exhibit to

a motion to be filed in the public record while the motion itself and the other exhibit have been

filed under seal.” (Dkt. 132 at 4). This is inconsistent with the local rules, which require Defendants

to explain the reason that sealing each item is “necessary.” The asserted basis is inadequate to

warrant filing the cover letter under seal.




                                                  4
Case 8:16-cv-00961-JDW-AEP Document 137 Filed 05/21/20 Page 5 of 5 PageID 817



        Accordingly, given the respective interests of the parties and the nature and character of

the information in question, Defendants have established good cause to seal the exhibit containing

protected health information, and the motion is due to be GRANTED in part. The request to file

the motion for sanctions and cover letter exhibit under seal is DENIED. Defendants may file a

redacted version of the motion for sanctions.

        DONE AND ORDERED this 21st day of May, 2020.




                                                /s/ James D. Whittemore
                                                JAMES D. WHITTEMORE
                                                United States District Judge
Copies to: Counsel of record




                                                  5
